Citation Nr: 0944649	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a bilateral hearing loss.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for tinnitus.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the Veteran's application to reopen claims 
for entitlement to service connection for hearing loss and 
tinnitus.

As a final preliminary matter, the Board notes that, in 
October 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  In an October 2009 statement, the Veteran's 
representative submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A March 2000 rating decision denied the Veteran's 
application to reopen claims for service connection for 
hearing loss and tinnitus; although notified of the denial, 
he did not initiate an appeal.

3.  New evidence associated with the claims file since the 
March 2000 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for hearing loss and tinnitus, and raises 
a reasonable possibility of substantiating the claims for 
service connection for hearing loss and tinnitus.

4.  Hearing loss is shown to have as least as likely as not, 
developed as a result of an established event, injury, or 
disease during active service.

5.  Tinnitus is shown to have as least as likely as not, 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  The most recent March 2000 RO rating decision that denied 
the Veteran's claim for service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's March 2000 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The most recent March 2000 RO rating decision that denied 
the Veteran's application to reopen claims for service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  The evidence received since the RO's March 2000 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  A bilateral hearing loss was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009). 

6.  Tinnitus was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

New and Material Evidence

In a July 1974 rating decision, the RO denied the Veteran's 
claim for service connection for hearing loss, noting that 
evidence failed to establish a current hearing loss 
disability.  In a December 1994 rating decision, the RO 
reopened the claim on the basis of a February 1994 VA 
examination report which revealed a hearing loss and 
complaints of tinnitus.  The RO denied service connection for 
tinnitus and hearing loss as the records showed no relation 
between the Veterans's hearing loss and tinnitus and service.  

Subsequently, the Veteran attempted to reopen his claims for 
service connection for hearing loss and tinnitus, and the RO 
denied reopening the claims in April 1996 and March 2000 
decisions.  Although with each denial, the Veteran was 
properly notified, he never filed a timely appeal.  
At the time of the March 2000 RO decision not to reopen the 
claims for service connection for hearing loss and tinnitus, 
the evidence of record included the Veteran's service 
treatment records; VA examination reports dated in March 1969 
and February 1994; private treatment record from Robert 
Packer Hospital dated June to August 1984; private treatment 
records from J. P., M.D dated from June 1991 to January 2000 
and I. M., M. D. dated August 1993 to October 1998; and 
multiple Veteran's statements. 

Although notified of the March 2000 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran again attempted to reopen his claims for service 
connection for hearing loss and tinnitus in March 2005.  This 
appeal arises from the RO's July 2005 denial of the Veteran's 
petition to reopen his claims for service connection for 
hearing loss and tinnitus for lack of new and material 
evidence.  Following the July 2005 rating action, the Veteran 
submitted a statement from A.K., a formed service associate 
of the Veteran.  A.K. recalled that the Veteran was a machine 
gunner in Vietnam, and was exposed to the loud noises of 
artillery, helicopters and missile fire.  

The July 2007 statement of the case subsequently found that 
new and material evidence had been submitted to reopen the 
claims for service connection for hearing loss and tinnitus.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 1973 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the July 2000 denial 
includes statements from the Veteran; photographs submitted 
by the Veteran which claimed to be the Veteran with 
artillery; a July 2005 buddy statement from A. K.; an October 
2006 private treatment record and letter from C. D., M.D.; a 
November 2006 VA audio examination report; and an October 
2008 private treatment record from K.L., M.S. CCC-A. 

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 2000 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  This evidence is "material", as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the relationship 
between hearing loss and tinnitus and service.  Consequently, 
this evidence raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for hearing loss and tinnitus.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
hearing loss and tinnitus are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends he is entitled to service connection for 
hearing loss and tinnitus incurred as a result of noise 
exposure during active service.

The Veteran's DD-214 reflects that during service, his 
military occupational specialty was light weapons infantryman 
(11B20) and that he was awarded the Combat Infantryman Badge.  
Service personnel records also reflect the Veteran served in 
Vietnam from June 1967 to June 1968 as a machine gunner.

The Veteran's active duty service treatment records reflect 
no complaints, findings, or diagnosis of hearing loss or 
tinnitus.  During an October 1968 service separation 
audiometric examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
--
15
LEFT
5
5
0
--
10

In a March 1969 VA examination, the Veteran did not complain 
of any hearing problems, and no abnormalities of the ears 
were found upon physical examination.  

In a June 1984 private treatment note, the examiner noted 
discussing his high frequency hearing loss and the situations 
of difficulty, briefly describing the tinnitus.  The examiner 
reported that the audio evaluation revealed minimal high 
frequency deficiency. 

In a June 1993 private treatment note, the Veteran complained 
of some tinnitus and fullness in the ear. 

In a February 1994 VA examination report, the Veteran 
complained of a constant, high-pitched ringing tinnitus in 
both ears of medium intensity.  The examiner opined that the 
etiology was suspected to be from gun fire in Vietnam.  Upon 
examination, puretone thresholds were as follows:




HERTZ



500
1000 
2000 
3000 
4000
RIGHT
5
5
20
70
65
LEFT
5
5
45
65
65

The examiner noted that in the right ear the Veteran had 
normal hearing to 2000 Hz with a severe to moderate sensory 
loss from 3000 to 8000 Hz, and, in the left ear, he had 
normal hearing to 1500 Hz with a moderate to moderately 
severe sensory hearing loss from 2000 to 8000 Hz.
In a June 1995 statement, the Veteran claimed that he was on 
a fire support base while in Vietnam, and one night, while 
sleeping, the North Vietnamese attempted to overrun the base 
camp.  He stated he was asked to assist in the mortar 
platoon, and he hit himself in the head with mortar round 
while attempting to cover his ears and that the mortar blast 
rang in his ears.  He reported he went to the dispensary to 
have his hearing checked, was briefly examined, and was asked 
to return in a couple days if his condition still existed.  
He stated there were other soldiers injured that required 
more immediate attention and that two days later his company 
returned to the field. 

In July 1995, the Veteran also submitted letters from family 
members reporting that they all recalled the Veteran having a 
noticeable difficulty with hearing after his return from 
Vietnam. 

In a July 1995 private treatment record, the Veteran denied 
any other neurological symptoms or diminished hearing, but 
reported that he has chronic tinnitus which he relates to a 
mortar shell going off when he was in Vietnam.  The examiner 
opined that the tinnitus is related to the loud noise 
exposure many years ago. 

In an August 1996 private treatment record, the Veteran 
stated he had a long-standing problem with hearing loss, 
starting about 28 years prior when he was exposed to loud 
noise, including mortar shell, while in Vietnam.  He reported 
he had been fitted with a hearing aid, had been using it on 
the right side, and that he felt that his ear had possibly 
more hearing loss.  The examiner noted that the Veteran had 
audiograms done in 1989 and 1993 and that the Veteran 
reported difficulty hearing especially with background noise, 
and ringing in both ears.  

In an October 1998 private examination report, the examiner 
noted that he previously had an audiogram which showed high 
tone sensory hearing loss related to noise exposure during 
the service.  The examiner diagnosed bilateral high tone 
sensory hearing loss per the 1996 audiogram. 

The Veteran submitted a buddy statement from A. K. dated in 
July 2005 which indicated that he and the Veteran had served 
in the same company and that they were in the field three 
weeks a month with many missions involving helicopter 
transport landings in which gunships would be actively laying 
down fire support, machine gunfire, and missile fire.  He 
noted that the Veteran was the platoon's assigned machine 
gunner and was exposed to even greater noise conditions when 
engaged in a fire fight.  Further, he related that they were 
to man the bunkers around the perimeter of the base and to 
assist the mortar squad on fire mission during an assault on 
the base.  He also reported that they were exposed to a very 
loud and noisy environment during their tour of duty.

In an October 2006 letter, C. D., M.D. stated that the 
Veteran complained of decreased hearing which he attributed 
to noise exposure while in military service in Vietnam.  The 
examiner reported a hearing test was done in September 2006 
that revealed bilateral high frequency sensorineural hearing 
loss, which is compatible with hearing loss from noise 
exposure. 

In a November 2006 VA examination report, the Veteran 
indicated that after high school he worked as an electronic 
circuit board technician before he entered the Army in 1967.  
He stated that pre-military he had no hearing loss, tinnitus, 
or ear disease.  The examiner noted that during the Veteran's 
tour of duty in Vietnam he was exposed to repeated discharge 
of M60 weapons and noise from mortar rounds; furthermore, he 
was a mortar loader in a fire support base and at one time a 
mortar round discharge affected him temporarily.  The Veteran 
also indicated he had exposure to mortars during training 
exercises before and during his tour in Vietnam and that the 
tinnitus has continued since the mortar explosion incident.  
The Veteran claimed that he noticed hearing loss about one 
year after his discharge from the military and that the 
hearing loss has become progressively worse over the years.  
He reported that he has used a hearing aid since the early 
1980s to compensate for hearing loss.  The Veteran indicated 
that since his separation from the Army, he worked in the 
electronics field, mostly with teletype, office equipment, 
communication and entertainment equipment.  He also indicated 
that he was exposed to recreational noise from hunting once a 
year, but that he used hearing protection.  

After a physical examination, the examiner noted pure tone 
air and bone conduction tests in both ears which revealed 
normal hearing sensitivity for 500 and 1000 Hz with 
sensorineural hearing loss ranging from moderate at 2000 Hz 
to severe at 4000 Hz, respectively.  The examiner opined that 
it is not at least as likely as not that the Veteran acquired 
permanent hearing loss due to noise he experienced while 
serving in the Army because he had normal hearing sensitivity 
after his period of noise exposure and prior to his discharge 
from the military.  The examiner noted that hearing loss due 
to noise exposure does not progress when the noise capable of 
creating a hearing loss is no longer present, and since there 
was no hearing loss noted after the period of noise exposure 
in the military, it is not possible to conclude that the 
hearing loss, also not present at the time of discharge, is 
caused by noise exposure while in the military.  
Additionally, the examiner opined that it is not at least as 
likely as not that the Veteran's acquired tinnitus while in 
the military because there is no complaint of or treatment 
for tinnitus noted for the period of time he was in the Army.  

During an October 2008 private audiological examination, the 
Veteran stated his main concern was a longstanding hearing 
loss and constant bilateral tinnitus.  He reported military 
service with significant exposure to loud noise, and that he 
had difficulty understanding conversation and hearing 
environmental sounds.  He also reported a positive family 
history of hearing loss.  Upon examination the audiologist, 
K.L., MS CCC-A, found mild to severe high frequency 
sensorineural hearing loss, bilaterally.  The examiner also 
opined that the Veteran's hearing loss was as likely as not 
associated with his military noise exposure and his constant 
tinnitus was as likely as not a symptom of his hearing loss.  

In a September 2009 statement the same audiologist K.L., 
concluded that the Veteran's bilateral tinnitus was as likely 
as not the result of exposure to noise during his military 
service.  She indicated that the Veteran's oral and written 
statements regarding his exposure to noise during his 
military service, in particular his statement that he visited 
the dispensary to have his hearing checked following a mortar 
firing incident, indicated that he was exposed to significant 
and harmful levels of noise while in service and on at least 
one occasion sought medical treatment for hearing loss.  In 
addition, the examiner reported that the statements of the 
Veteran's family show that he complained of hearing loss and 
tinnitus upon returning from military service in Vietnam.  

Analysis

In view of the totality of the evidence, including the 
Veteran's documented hearing loss, his current complaints of 
persistent sensorineural hearing loss and tinnitus since 
service, the opinion of the October 2006 private physician as 
to an etiology consistent with noise exposure, and the 
October 2008 and September 2009 opinions of the private 
audiologist which related hearing loss and tinnitus to 
service, the Board finds that the Veteran's hearing loss and 
tinnitus as likely as not developed as a result of his active 
service.  The Veteran's report of exposure to combat noise is 
consistent with his duties during active service.  The Board 
finds his statements as to noise exposure during and after 
service to be credible.  There is no evidence of record 
indicating any other etiological cause for his hearing loss 
and tinnitus.  Consequently, the Board finds that, resolving 
reasonable doubt in the Veteran's favor, service connection 
bilateral for hearing loss and tinnitus is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hearing loss; 
to this extent the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tinnitus; to 
this extent the appeal is allowed.

Entitlement to service connection for hearing loss is 
allowed.

Entitlement to service connection for tinnitus is allowed.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


